Affirmed and Opinion Filed September 11, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00592-CR

                         JESUS GUTIERREZ ELIASAR, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F13-00153-Y

                              MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Evans
                                   Opinion by Justice Bridges

       Jesus Gutierrez Eliasar pleaded guilty before a jury to murder. The jury found appellant

guilty and assessed punishment at sixty-five years’ imprisonment and a $10,000 fine. See TEX.

PENAL CODE ANN. § 19.02(b) (West 2011). On appeal, appellant’s attorney filed a brief in which

she concludes the appeal is wholly frivolous and without merit.             The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to appellant. We advised appellant of his right to file a pro se response, but he
did not file a pro se response. See Kelly v. State, 2014 WL 2865901 (Tex. Crim. App. June 25,

2014) (identifying duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.


Do Not Publish
TEX. R. APP. P. 47
130592F.U05
 
                                                       /David L. Bridges/
                                                       DAVID L. BRIDGES
                                                       JUSTICE
 
 




                                                ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JESUS GUTIERREZ ELIASAR,                           Appeal from the Criminal District Court
Appellant                                          No. 7 of Dallas County, Texas (Tr.Ct.No.
                                                   F13-00153-Y.
No. 05-13-00592-CR       V.                        Opinion delivered by Justice Bridges,
                                                   Justices Lang and Evans participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered September 11, 2014



 




                                            ‐3‐